UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 01-6857



In Re: GARY LEWIS MILLER-EL,

                                                          Petitioner.




        On Petition for Writ of Mandamus.     (CA-00-268-5)


Submitted:   August 23, 2001             Decided:   September 5, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gary Lewis Miller-El, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Gary Lewis Miller-El has filed a petition for a writ of manda-

mus.   Mandamus is a drastic remedy to be used only in extraordinary

circumstances.    Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976).    “[C]ourts are extremely reluctant to grant a writ of

mandamus.”    In re Ford Motor Co., 751 F.2d 274, 275 (8th Cir.

1984).    In seeking mandamus relief, Miller-El carries the heavy

burden of showing that he has no other adequate means to attain the

relief sought and that his right to such relief is clear and

indisputable.    In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988).     We find that Miller-El has failed to meet

this burden inasmuch as the pleadings he has filed in this Court do

not establish extraordinary circumstances justifying a writ of

mandamus. Therefore, although we grant Miller-El’s motion for leave

to proceed in forma pauperis, we deny the petition.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                     PETITION DENIED




                                  2